Citation Nr: 0721282	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  99-10 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for Lyme disease.

2.  Entitlement to service connection for headaches, 
dizziness, confusion, weakness, claimed as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.

3.  Entitlement to service connection for joint pains of the 
hands, wrists, elbows, right shoulder, low back, and weakness 
of the legs.

4.  Entitlement to service connection for residuals of a head 
injury.

5.  Entitlement to service connection for residuals of 
chemical exposure.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for left ankle pain.

8.  Entitlement to service connection for major depressive 
disorder.

9.  Entitlement to service connection for a heart condition, 
manifested by an abnormal electrocardiogram (EKG).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1983 to 
December 1993.

These matters come before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision, in which the RO 
denied the veteran service connection for Lyme Disease; 
headaches, dizziness confusion, weakness, joint pains of the 
hands, wrists and elbows, right shoulder, left ankle, low 
back and weakness of the legs all due to undiagnosed illness; 
residuals of a head injury; residuals of chemical exposure; 
hearing loss; left ankle pain; major depressive disorder; and 
abnormal EKG with anterior wall ST-T abnormalities.  The 
veteran filed a notice of disagreement (NOD) in November 
1998, and the RO issued a statement of the case (SOC) in 
December 1998.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in February 
1999.

In January 2001, the Board remanded to the RO the claims for 
service connection for further development.  The RO completed 
all requested action and continued denial of the veteran's 
claims (as reflected in the January 2006 and November 2006 
supplemental SOCs (SSOCs) and returned the matters to the 
Board for further appellate consideration.

The Board's decision on the claims for service connection for 
Lyme disease, joint pains, residuals of a head injury, 
residuals of chemical exposure, bilateral hearing loss, and 
left ankle pain is set forth below.  The claims for service 
connection for headaches, dizziness, confusion, weakness, 
claimed as due to undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117; major 
depressive disorder; and a heart condition, manifested by 
abnormal EKG are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Competent medical evidence establishes that the veteran 
does not have Lyme disease.

3.  Degenerative changes of the thoracic spine was first 
shown more than one year after the veteran's discharge from 
service, and there is no competent evidence or opinion of a 
medical relationship between any such degenerative changes of 
the thoracic spine and service.

4.  Competent medical evidence establishes that the veteran 
does not have a current disability manifested by joint pains 
of the hands, wrists, elbows, right shoulder, and weakness of 
the legs.

5.  There is no competent evidence establishing that the 
veteran has residuals of a head injury.

6.  There is no competent evidence establishing that the 
veteran has residuals of chemical exposure.

7.  Competent and persuasive evidence establishes that the 
veteran does not have bilateral hearing loss to an extent 
recognized as a disability for VA purposes.

8.  There is no competent evidence establishing that the 
veteran has a current left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Lyme disease are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for joint pains of 
the hands, wrists, elbows, right shoulder, low back, and 
weakness of the legs are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).

3.  The criteria for service connection for residuals of a 
head injury are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).

4.  The criteria for service connection for residuals of 
chemical exposure are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

5.  The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2006).

6.  The criteria for service connection for left ankle pain 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2002 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
service connection, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  Therefore, the first three 
of Pelegrini's content of notice requirements have been met 
in this appeal.  With respect to the fourth requirement, the 
Board notes that the veteran has not explicitly been advised 
to provide any evidence in his possession that pertains to 
his claims.  However, the claims file reflects that the 
veteran has submitted evidence in support of his claims.  
Given that fact, as well as the RO's instructions to him, the 
Board finds that the veteran has, effectively, been put on 
notice to provide any evidence in his possession that 
pertains to the claims.  Further, the January 2006 SSOC 
reflects readjudication of the claims after issuance of the 
December 2002 letter.  Hence, the appellant is not shown to 
be prejudiced by the timing of VCAA-compliant notice, nor is 
he shown to be prejudiced by any omission as noted above.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

Regarding Dingess/Hartman, the Board finds that the veteran 
was not notified as to the disability rating or effective 
date that may be assigned; however, on these facts, the RO's 
omission in this regard is not shown to prejudice the 
veteran.  As the Board's decision herein denies claims for 
service connection, no disability rating or effective date is 
being, or is to be, assigned; hence, there is no possibility 
of prejudice to the veteran under the requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, outpatient treatment records from the VA Medical 
Center (VAMC) in Boston, Massachusetts, and the report of VA 
examinations, as well as various statement by the veteran and 
on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Thus, any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A.  Lyme Disease

The veteran contends that he has Lyme disease from an insect 
bite that occurred in service.  However, considering the 
pertinent evidence of record in light of governing legal 
authority, the Board finds that service connection for Lyme 
disease is not warranted.  

The veteran's service medical records show that in September 
1986, the veteran complained of incurring a bug bite, which 
resulted in a small reddish purple spot on the left leg 
lateral knee.  The diagnosis was questionable fungal 
infection.  Follow-up treatment revealed a diagnosis of tinea 
corporis.

Post-service, an October 1997 VA examination report for the 
skin reveals that the veteran reported being bitten behind 
the right knee by an unknown insect, while in service.  He 
stated that a red ring developed around the bite; however, 
after two to three months, the ring disappeared 
spontaneously.  A blood test for suspected Lyme disease was 
conducted, but the result was negative.  The diagnosis was 
undiagnosed rash, behind right knee 10 years ago.

A January 2005 VA treatment record shows that the veteran had 
a Lyme titer conducted but the test was unremarkable.

There is no evidence in the claims file indicating that the 
veteran has a current diagnosis of Lyme disease; rather, the 
medical evidence, as noted above, establishes that the 
veteran has been found to have no current Lyme disease.  In 
addition, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any contrary medical evidence or opinion that would, in fact, 
support the claim.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110, 1131.  Hence, where, as here, the competent medical 
evidence establishes that the claimant does not have the 
disability for which service connection is sought, there can 
be no valid claim for service connection for that disability.  
See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant 
case, the claim for service connection for Lyme disease must 
be denied because the first essential criterion for a grant 
of service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not 
been met.

B.  Joint Pains of the Hands, Wrists, Elbows,
Right Shoulder, Low Back, and Weakness of the Legs

After review of the evidence of record, the Board finds that 
service connection for joint pain of the hands, wrists, 
elbows, right shoulder, low back, and weakness of the legs is 
not warranted.

The veteran's service medical records are devoid of any 
notation as to complaints, findings, or diagnoses of a 
disability manifested by joint pains of the hands, wrists, 
elbows, right shoulder, low back, or weakness of the legs.  
Thus, no disability was shown in service.

Post service, a July 1997 VA treatment record shows that the 
veteran complained of bilateral muscle pain and tingling from 
the knees down.  A July 1997 VA neurology consultation shows 
a pertinent diagnosis of leg pain.

A September 1997 VA examination report shows that the veteran 
reported that his joint pains and leg weakness began before 
he left the Army, in approximately 1992.  The pertinent 
diagnoses were lumbosacral spine - low back pain without 
clinical evidence of motor or sensory nerve compression; 
hands - normal exam; knees - normal exam; and right shoulder 
- normal exam except for stiffness on abduction.

An October 1997 VA examination report shows that the veteran 
complained of severe myalgias, leg cramps, particularly in 
the left leg, and swelling in his hands if he exercised them.  
He also complained of paresthesias in the hands and back 
pain.  The pertinent diagnoses were illness consisting of 
arthralgias and paresthesias in the hands.  

An October 1997 VA treatment record shows complaints of 
paresthesias in the hands and myalgias.  Electromyograph 
(EMG)/nerve conduction study was conducted of the left upper 
and left lower extremity and revealed no evidence of a 
peripheral neuropathy, no evidence of a myopathy, and a 
normal study.

An October 2002 chest X-ray revealed degenerative changes of 
the thoracic spine.

An April 2004 private medical record from the Massachusetts 
Rehabilitation Commission Disability Determination Services 
by the private physician, R.F., M.D., shows that the veteran 
complained of some mild arthritis in his middle back with 
some dull aching on any activities.  He also had stiffness in 
his hands.

The record shows that the veteran's pertinent diagnoses 
include leg pain, right shoulder - stiffness on abduction, 
and degenerative changes of the thoracic spine.  Regarding 
the veteran's claim for service connection for low back pain, 
the earliest post-service diagnosis of degenerative changes 
of the thoracic spine is in October 2002, which is more than 
one year after the veteran's discharge from service.  
Therefore, presumptive service connection for the veteran's 
degenerative changes of the thoracic spine is not applicable.  
38 C.F.R. §§ 3.307, 3.309.  Moreover, there is no competent 
medical evidence or opinion suggesting a relationship between 
the veteran's degenerative changes of the thoracic spine and 
his service, and neither the veteran nor his representative 
has presented, identified, or even alluded to the existence 
of any such evidence or opinion.  

Regarding the veteran's diagnoses of leg pain and right 
shoulder - stiffness on abduction, the Court of Appeals for 
Veterans Claims (Court) has held that pain, alone, without 
evidence of underlying pathology, does not constitute a 
disability for VA purposes.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); see Evans v. West, 12 Vet. App. 
22, 31-32 (1998).  As the veteran has not been diagnosed with 
an underlying disability regarding his leg pain and right 
shoulder stiffness, the Board finds that he has no current 
disability regarding his legs and right shoulder.  Further, 
regarding his joint pains of the hands, wrists, and elbows, 
EMG testing found no peripheral neuropathy on the left upper 
and lower extremities and the September 1997 VA examination 
found that his hands were normal.  Hence, there is no 
competent evidence establishing that the veteran has a 
current disability manifested by joint pains of the hands, 
wrists, elbows, right shoulder and weakness of the legs.  As 
no disability has been shown, there can be no valid claim for 
service connection for that disability.  See Gilpin, 155 F.3d 
1353; Brammer, 3 Vet. App. at 225.  In addition, as there is 
no evidence that the veteran's degenerative changes of the 
thoracic spine is related to his service, the claim for 
service connection for joint pains of the hands, wrists, 
elbows, right shoulder, low back, and weakness of the legs 
must be denied because the criteria for service connection - 
to include evidence of a current disability, and evidence of 
nexus to service - have not been met.

C.  Residuals of a Head Injury

The service medical records are devoid of any indication that 
the veteran incurred a head injury during service.

On October 1997 VA psychiatric examination, the veteran 
reported that he experienced a concussive head injury at age 
12 or 13 when he fell out of a tree.  There were no 
neurological sequelae of the fall.  

A November 1997 VA magnetic resonance imaging (MRI) of the 
brain revealed that the intracranial carotid arteries, 
vertebral and basilar arteries and their major branches were 
normal without significant stenoses.  No intracranial masses 
or intracranial mass effect was noted.  There was no evidence 
of infarct or hemorrhage.

An October 2005 private medical record from the Albany 
Medical Center Hospital shows that the veteran was status 
post a fall resulting in a head injury and multiple rib 
fractures recently.

The evidence of record does not support a finding that the 
veteran incurred a head injury while he was in service.  More 
importantly, the evidence does not show that the veteran has 
any sequelae from any head injury and neither the veteran nor 
his representative has presented, identified, or even alluded 
to the existence of any such evidence.  Hence, as the 
competent medical evidence does not establish that the 
veteran has any residuals from a head injury, the disability 
for which service connection is sought, there can be no valid 
claim for service connection for that disability.  See 
Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  
Therefore, the claim for service connection for residuals of 
a head injury must be denied because the first essential 
criterion for a grant of service connection-evidence of a 
current disability upon which to predicate a grant of service 
connection-has not been met.

D.  Residuals of Chemical Exposure

The service medical and personnel records do not show that 
the veteran was exposed to chemicals during service.

Post-service, a July 1997 VA neurology consultation shows a 
diagnosis of Persian Gulf Veteran with chemical exposure - 
questionable agents with intermittent headaches and leg pain.

A July 1997 VA treatment record shows that the veteran 
complained of sharp headaches, which he stated began six 
months after his assignment in Desert Storm, where he says he 
was exposed to chemical weapons.  

On October 1997 VA examination, the veteran reported that he 
was exposed to chemicals that were blown up, while he was in 
the service.  

The Board notes that although the veteran reports being 
exposed to chemicals while in service, the service records 
are devoid of any indication that he was exposed to 
chemicals.  In addition, the evidence does not show that the 
veteran has any residuals of chemical exposure.  Although the 
medical records show that the veteran has headaches and leg 
pain, there is no opinion relating the headaches and leg pain 
to any chemical exposure, and any notation in the post-
service medical records that the veteran was exposed to 
chemicals during service was based on the veteran's report 
and not based on review of the veteran's service records.  In 
this regard, the Court has held that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Grover v. West, 12 
Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 
409 (1995).  Hence, as the competent medical evidence does 
not establish that the veteran has any residuals of chemical 
exposure, the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability.  See Gilpin, 155 F.3d 1353; Brammer, 3 
Vet. App. at 225.  In addition, as the evidence does not show 
that the veteran was exposed to chemicals while in service, 
service incurrence of a disability has not been 
substantiated.  Therefore, the claim for service connection 
for residuals of chemical exposure must be denied because 
there is no evidence of an in-service disease or injury and 
no evidence of a current disability.

E.  Hearing Loss

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

Considering the pertinent evidence of record in light above-
noted legal authority, the Board finds that the criteria for 
service connection for bilateral hearing loss simply are not 
met.

During service, a November 1992 audiogram revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
10
5
LEFT
0
5
20
5
0

This audiogram is the most recent audiogram prior to the 
veteran's discharge from service.  The Board finds that the 
aforementioned findings are within normal range.  See, e.g., 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold 
for normal hearing is from 0 to 20 decibels).  Further, the 
service medical records do not otherwise reflect any 
complaints, findings, or a diagnosis of any bilateral hearing 
loss.  

The Board notes, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of section 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley, 5 Vet. 
App. 155, 159 (1993).  In this case, however, competent, 
probative evidence simply does not establish that the veteran 
has current bilateral hearing loss to an extent recognized as 
a disability for VA purposes.

In this regard, a post-service, December 1996 National Guard 
audiological evaluation reveals pure tone thresholds, in 
decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
15
0
10
LEFT
10
10
15
10
0

Further, on September 1997 audiological evaluation, the 
veteran reported having a positive history of military noise 
exposure as a helicopter mechanic in the Army for 10 years.  
He also had a positive history of occupational noise exposure 
to heavy machinery for two years in the post office.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
15
LEFT
5
10
15
10
10

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
Hearing was found to be within normal limits bilaterally.

Clearly, these results of post-service audiological 
evaluations do not establish current bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385, and neither the 
veteran nor his representative has presented competent, 
probative evidence with audiometric testing results that meet 
the requirements of that regulation.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Accordingly, where, as here, 
the competent, probative evidence establishes that the 
veteran does not have the extent of bilateral hearing loss 
needed to constitute a disability under section 3.385, the 
current disability for which service connection is sought is 
not established, and thus, there can be no valid claim for 
service connection.  See Gilpin, 155 F.3d 1353; Brammer, 3 
Vet. App. at 225.  In this case, the claim for service 
connection for bilateral hearing loss must be denied because 
the first essential criterion for a grant of service 
connection - evidence of current disability - has not been 
met.

F.  Left Ankle Pain

After review of the evidence of record, the Board finds that 
service connection for the veteran's claimed left ankle pain 
is not warranted.

The veteran's service medical records are devoid of any 
notation as to complaint, findings, or diagnosis of a left 
ankle condition.

Post-service, a January 2004 VA treatment record shows that 
the veteran complained of occasional swelling of ankle; 
however, it was not noted whether it was the right or left 
ankle and no diagnosis was rendered.  VA treatment records 
dated from July 1997 to April 2004, are of record, but do not 
reflect any additional complaints, treatment, or diagnoses of 
a left ankle condition.  Neither are there complaints, 
treatment, or diagnoses noted in the private medical records 
submitted for Dr. D.R., Dr. M.K., Dr. R.F., or the Albany 
Medical Center Hospital.

The Board notes that although the veteran complained of 
swelling in his ankle, no diagnosis has been rendered and 
there is no evidence showing a disability of the left ankle.  
Further, the veteran has submitted a claim for left ankle 
pain.  Regarding his left ankle pain, the Court has held that 
pain, alone, without evidence of underlying pathology, does 
not constitute a disability for VA purposes.  Sanchez-
Benitez, 13 Vet. App. 282, appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez, 259 
F.3d 1356; see Evans, 12 Vet. App. at 31-32.  Thus, the Board 
finds that the medical evidence in this case fails to 
establish the veteran has a left ankle disability, and 
neither he nor his representative has presented, identified, 
or even alluded to the existence of any such evidence.  

Hence, where, as here, competent evidence does not establish 
the disability for which service connection is sought, there 
can be no valid claim for service connection for that 
disability.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. 
at 225 (1992).  In the instant case, the claim for service 
connection for left ankle pain must be denied because the 
first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.

G.  All Claims

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that he has Lyme disease, 
joint pains and weakness, residuals of a head injury, 
residuals of chemical exposure, bilateral hearing loss, and 
left ankle pain that are related to service, these claims 
turn on a medical matter.  As a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on 
such a matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  For that reason, the 
veteran's unsupported assertions, without more, simply do not 
constitute persuasive evidence in support of the claims.

For all the foregoing reasons, the claims for service 
connection for Lyme disease; joint pains of the hands, 
wrists, elbows, right shoulder, low back, and weakness of the 
legs; residuals of a head injury; residuals of chemical 
exposure; bilateral hearing loss; and left ankle pain must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's 
claims, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).







ORDER

Service connection for Lyme disease is denied.

Service connection for joint pains of the hands, wrists, 
elbows, right shoulder, low back, and weakness of the legs is 
denied.

Service connection for residuals of a head injury is denied.

Service connection for residuals of chemical exposure is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for left ankle pain is denied.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims for service connection for headaches, 
dizziness, confusion, weakness, claimed as due to undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117; service connection for major depressive 
disorder; and service connection for a heart condition, 
manifested by abnormal EKG, remaining on appeal is warranted, 
even though such will, regrettably, further delay an 
appellate decision on the claims.

Regarding the claim for headaches, dizziness, confusion, 
weakness, claimed as due to undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117, 
the Board notes that guidelines for disability examinations 
for Gulf War Veterans have been issued in an Under Secretary 
for Health's Information Letter, dated April 28, 1998 (IL 10-
98- 010).  The claims file shows that during his military 
service, the veteran served in the Southwest Asia Theater 
from October 1990 to April 1991.  He claims that he has 
headaches, dizziness, confusion, and weakness as a result of 
his service in the Southwest Asia Theater.  However, he has 
not been afforded a Persian Gulf War Protocol examination in 
connection with his current claim.  Therefore, the Board 
finds that the RO should afford the veteran a VA Persian Gulf 
War Protocal examination.

In addition, regarding the claim for service connection for 
major depressive disorder, the Board notes that while in 
service, the veteran was diagnosed with an adjustment 
disorder with disturbance of mood and conduct.  On another 
occasion, it was noted that the veteran was depressed 
sometimes due to marital problems.  Post-service, in July 
2004, the veteran underwent a VA examination where the Axis I 
diagnoses were panic attacks without agoraphobia; major 
depression; and rule out PTSD.  In an August 2004 addendum, 
the July 2004 VA examiner noted that it appeared from the 
family history and veteran's own report that the veteran's 
depression predated service.  He also opined that as to 
whether the veteran's service exacerbated the depression, it 
was difficult to ascertain given that the veteran joined the 
service young and was in the service from 1983 to 1993.  The 
examiner noted that the one thing that would lead him to 
believe that it may not have been the service that 
exacerbated the veteran's depressive mood is that the 
veteran's only references to depression or depressive 
symptoms or any difficulty repeatedly in the record resolved 
around his marital discord.  Also, the irritability and 
depressive symptoms resulted from him being angry at the Army 
for letting him go.  Therefore, given the information in the 
records, the examiner stated that the veteran met criteria 
for major depression as earlier delineated, that in terms of 
the service exacerbating the symptoms by his own report in 
the three folders, the only time that the veteran reported or 
attributed depressive symptoms seemed to always revolve 
around his marital difficulties and then the subsequent 
difficulties later about not having his children, and 
quitting his post-service employment.  

The Board notes that although the July 2004 VA examiner noted 
that the veteran's depression seemed to stem from his marital 
discord and not his service, review of the claims file 
indicates that during service, in November 1992, a record 
shows that the veteran was depressed sometimes due to marital 
problems.  

Although the July 2004 VA examiner noted in his August 2004 
addendum that he had reviewed this November 1992 service 
record, it is not clear that the July 2004 VA examiner 
considered this incident of depression due to marital discord 
prior to rendering his opinion that the veteran's service did 
not exacerbate his depression, even though the examiner 
opined that the veteran's depression was due to his marital 
discord.  Therefore, the Board finds that the current record 
is insufficient for adjudicating the claim on appeal, and 
that further examination to obtain an appropriate medical 
opinion is warranted.  See 38 U.S.C.A. § 5103A.  

Regarding the claim for service connection for a heart 
condition manifested by abnormal EKG, the board notes that 
during service, the veteran had various complaints of chest 
pain and shortness of breath.  Diagnoses received were 
history compatible with purified protein derivative (of 
tuberculin) (PPD); chest pain; and right middle lobe 
pneumonia and possible mycoplasma.  A November 1988 EKG 
revealed a normal sinus rhythm and non-specific ST-T wave 
changes.  An August 1992 chest X-ray revealed right lower 
lobe infiltrate.  Currently, the veteran has been diagnosed 
with positive PPD - questionable newly converted, shown on a 
September 1997 VA treatment record; abnormal EKG, consider 
mild pericarditis or ischemic heart disease, on September 
1997 VA examination; possible early features of hypertrophic 
cardiomyopathy on October 1997 VA examination; atrial 
fibrillation by D.R., M.D. in July 1999; ischemic, dilated 
cardiomyopathy, noted in a September 2002 VA treatment 
record; progressive hypertrophic cardiomyopathy, shown by a 
VA physician, M.O., M.D. in an October 2002 statement; and 
hypertrophic infiltrate cardiomyopathy, chronic afibrillation 
with traumatic syncope, shown in a November 2005 private 
medical record from the Albany Medical Center.

The Board notes that the veteran has reported that his 
symptoms of chest pain have continued since his discharge 
from service to the present time.  Therefore, the Board finds 
that the veteran should be afforded a VA examination to 
address the issue of whether the veteran's current heart 
condition, manifested by abnormal EKG, is related to his 
complaints of chest pain in service.

In light of the above, the RO should arrange for the veteran 
to undergo a VA Persian Gulf War Protocal examination, a 
cardiovascular examination, and a psychiatric examination, by 
a physician(s) and psychiatrist, at an appropriate VA medical 
facility.  The veteran is hereby advised that, failure to 
report to the scheduled examinations, without good cause, may 
well result in a denial of the claims for service connection 
to include pursuant to the provisions of 38 U.S.C. § 1117.  
See 38 C.F.R. § 3.655 (2006).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of any notice(s) of the 
examination.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes outpatient treatment records from the 
Boston, Massachusetts VAMC dated up to April 2002.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent medical records from the Boston VAMC since April 
2002, following the procedures prescribed in 38 C.F.R. § 
3.159 (2006) as regards requesting records from Federal 
facilities.

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2006) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should request all evidence in the 
appellant's possession, and ensure that its letter to him 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006). 
 However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims for 
service connection, on the merits.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Boston 
VAMC all pertinent records of evaluation 
and/or treatment of the veteran's 
headaches, dizziness, confusion, weakness, 
major depressive disorder, and/or heart 
condition, from April 2002 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claims for 
service connection remaining on appeal, to 
include the claim for service connection 
claimed as due to undiagnosed illness or 
other qualifying chronic disability, 
pursuant to 38 U.S.C. § 1117.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO should ensure that its letter to the 
appellant meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the appellant 
that he has a full one-year period to 
respond, although VA may decide the claim 
within the one-year period.

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's response 
has expired, the RO should arrange for the 
veteran to undergo VA examinations, by a 
physician(s) and a psychiatrist, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician(s) designated 
to examine the veteran, and the report of 
the examination(s) should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

Undiagnosed Illness - the veteran should 
be afforded a VA examination by a 
physician, which conforms to the 
guidelines for conducting Gulf War 
examinations set forth in the Under 
Secretary for Health's Information Letter, 
dated April 28, 1998 (IL 10-98- 010).  

a.  The examiner should thoroughly review 
the claims file prior to the examination.

b.  The examiner should conduct a 
comprehensive general medical examination, 
and provide details about the onset, 
frequency, duration, and severity of 
symptoms of headaches, dizziness, 
confusion, and/or weakness and state what 
precipitates and what relieves them.

c.  With respect to each complaint or 
symptom, the examiner should specifically 
state whether any of the veteran's 
complaints or symptoms of headaches, 
dizziness, confusion, and/or weakness are 
attributable to a known diagnostic entity.  
If there is a known diagnosis that can be 
medically explained, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that the 
diagnosed disability was incurred in or 
aggravated by service.

d.  If the veteran suffers from any 
claimed symptoms that are not determined 
to be associated with a known clinical 
diagnosis, further specialist 
examination(s) will be required to address 
these findings, and should be ordered by 
the primary examiner.  In such instance, 
the primary examiner should provide the 
specialist(s) with all examination reports 
and test results, and request that the 
specialist determine if the veteran's 
headaches, dizziness, confusion, and/or 
weakness can be attributed to a known 
clinical diagnosis.  If the veteran's 
symptoms are attributable to a known 
clinical diagnosis, the specialist should 
render an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that the 
diagnosed disability was incurred in or 
aggravated by service.

Major Depressive Disorder - The 
psychiatrist should clearly identify all 
of the veteran's current psychiatric 
disabilities, to include major depressive 
disorder, if indicated.  With respect to 
each such diagnosed disability, the 
examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service.  In rendering this 
opinion, the examiner should address the 
following: (a) whether an acquired 
psychiatric disability clearly and 
unmistakably preexisted the veteran's 
entrance into military service; if so, (b) 
whether this disability increased in 
severity in service; and, if so, (c) 
whether such increase in severity 
represented the natural progression of the 
condition, or was beyond the natural 
progress of the condition (representing a 
permanent worsening of the acquired 
psychiatric disability).  If the 
psychiatrist determines that the 
disability did not preexist service, he or 
she should opine whether this disability 
had its onset in service or is otherwise 
medically related to an in-service injury 
or disease.

Heart Condition - The physician should 
clearly identify any current chronic heart 
disorder.  With respect to each diagnosed 
disability, the physician should offer an 
opinion as to whether whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability) that such 
disability is medically related to the 
veteran's active military service, to 
include symptoms and complaints of chest 
pain noted in the veteran's service medical 
records.

The examiner(s) should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to any 
of scheduled examination(s), the RO must 
obtain and associate with the claims file 
copy(ies) of any notice(s) of the 
examinations sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested development 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  After completing the requested 
actions, and any additional notification 
or development deemed warranted, the RO 
should adjudicate the claims for service 
connection for headaches, dizziness, 
confusion, weakness, claimed as due to 
undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. 
§ 1117; service connection for major 
depressive disorder; and service 
connection for a heart condition, 
manifested by abnormal EKG, in light of 
all pertinent evidence and legal 
authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


